DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 was filed before the first action on the merits (FAOM).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 18-19 are objected to because of the following informalities:
The preambles for dependent claims 18-19 should match preamble of independent device claim 17 (e.g. “LiDAR system for a vehicle”) instead of the current method preamble (e.g. “the method as recited in claim 17”).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, 12-14, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinozuka et al. (US20180259627A1, “Shinozuka”).

	Regarding claim 1, Shinozuka teaches a method for operating a light detection and ranging (LiDAR) system in an automobile (See Shinozuka paragraph 0070 which details that the lidar system can be used in detecting the surroundings of a vehicle), the method comprising:
sending a plurality of light pulses toward an object (Shinozuka Fig. 6 light emitting element 103 emits a plurality of light pulses toward an object; paragraph 0114);
receiving analog sensor data from an optical sensor measuring the plurality of light pulses reflected off the object (Shinozuka Fig. 6 ranging light detecting element 105 receives analog sensor data; paragraph 0111);
digitizing the analog sensor data using an analog to digital conversion system having a first sampling rate to generate a first set of processed sensor data and using a time to digital conversion system having a second sampling rate that is greater than the first sampling rate to generate a second set of processed sensor data (Shinozuka Fig. 6 ADC 205 has lower time resolution i.e. sampling rate than TDC 305; paragraph 0107-0110);
selecting the first set of processed sensor data when the analog sensor data is beneath a threshold signal to noise ratio (when SNR is low or under a threshold SNR ratio, ADC is used; See Shinozuka paragraph 0107);
selecting the second set of processed sensor data when the analog sensor data exceeds the threshold signal to noise ratio (when SNR is high or above a threshold SNR, TDC is used; See Shinozuka paragraph 0107) and
calculating a range between the LiDAR system and the object by extracting time of flight data from the selected set of processed sensor data (Shinozuka Fig. 6 first subtraction circuit and second subtraction circuit are used to calculate time of flight or distance to object; paragraph 0122-0123).

	Regarding claim 10, Shinozuka teaches a LiDAR system for a vehicle, comprising:
an emitter module (Shinozuka Fig. 6 light emitting element 103; paragraph 0114);
a receiver module, comprising an optical sensor (Shinozuka Fig. 6 ranging light detecting element 105; paragraph 0114);
one or more processors (Shinozuka Fig. 6 distance measuring apparatus 500; paragraph 0110); and
one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations including:
sending a plurality of light pulses toward an object from the emitter module (Shinozuka Fig. 6 light emitting element 103; paragraph 0114);
receiving analog sensor data from the optical sensor corresponding to light pulses of the plurality of light pulses reflected off the object at the receiver module (Shinozuka Fig. 6 ranging light detecting element 105; paragraph 0114);
digitizing the analog sensor data using an analog to digital conversion system having a first sampling rate to generate a first set of processed sensor data and using a time to digital conversion system having a second sampling rate that is greater than the first sampling rate to generate a second set of processed sensor data (Shinozuka Fig. 6 ADC 205 has lower time resolution i.e. sampling rate than TDC 305; paragraph 0107-0110);
selecting the first set of processed sensor data when the analog sensor data is beneath a threshold signal to noise ratio (when SNR is low or under a threshold SNR ratio, ADC is used; See Shinozuka paragraph 0107);
selecting the second set of processed sensor data when the analog sensor data exceeds the threshold signal to noise ratio (when SNR is high or above a threshold SNR, TDC is used; See Shinozuka paragraph 0107) and
calculating a range between the LiDAR system and the object using
extracted time of flight data from the selected set of processed sensor data (Shinozuka Fig. 6 first subtraction circuit and second subtraction circuit are used to calculate time of flight or distance to object; paragraph 0122-0123).

Regarding claim 12, Shinozuka teaches all the limitations of claim 10 as stated above. Further, Shinozuka teaches:
	wherein the sampling rate of the time to digital conversion system is substantially faster than the sampling rate of the analog to digital conversion system (Shinozuka Fig. 6 TDC 305 has substantially higher time resolution i.e. sampling rate than ADC 205; paragraph 0107-0110).

Regarding claim 13, Shinozuka teaches all the limitations of claim 10 as stated above. Further, Shinozuka teaches:
	wherein the receiver module comprises a photodetector (Shinozuka Fig. 6 light emitting element 103 is a photodetector; paragraph 0114).

Regarding claim 14, Shinozuka teaches all the limitations of claim 10 as stated above. Further, Shinozuka teaches:
	wherein the emitter system comprises a laser than generates and emits the plurality of light pulses toward the object (Shinozuka Fig. 6 light emitting element 103 is a laser that emits pulses toward target; paragraph 0114).

	Regarding claim 17, Shinozuka teaches a LiDAR system for a vehicle, comprising:
one or more processors (Shinozuka Fig. 6 distance measuring apparatus 500; paragraph 0110); and
one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations including:
sending a plurality of light pulses toward an object from the emitter module (Shinozuka Fig. 6 light emitting element 103; paragraph 0114);
receiving analog sensor data from the optical sensor corresponding to light pulses of the plurality of light pulses reflected off the object at the receiver module (Shinozuka Fig. 6 ranging light detecting element 105; paragraph 0114);
digitizing the analog sensor data using an analog to digital conversion system having a first sampling rate to generate a first set of processed sensor data and using a time to digital conversion system having a second sampling rate that is greater than the first sampling rate to generate a second set of processed sensor data (Shinozuka Fig. 6 ADC 205 has lower time resolution i.e. sampling rate than TDC 305; paragraph 0107-0110);
selecting the first set of processed sensor data when the analog sensor data is beneath a threshold signal to noise ratio (when SNR is low or under a threshold SNR ratio, ADC is used; See Shinozuka paragraph 0107);
selecting the second set of processed sensor data when the analog sensor data exceeds the threshold signal to noise ratio (when SNR is high or above a threshold SNR, TDC is used; See Shinozuka paragraph 0107) and
calculating a range between the LiDAR system and the object using
extracted time of flight data from the selected set of processed sensor data (Shinozuka Fig. 6 first subtraction circuit and second subtraction circuit are used to calculate time of flight or distance to object; paragraph 0122-0123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozuka and Dutton et al. (US 20180123611 A1, “Dutton”).

Regarding claim 2, Shinozuka teaches all the limitations of claim 1 as stated above.
Shinozuka does not teach:
	further comprising applying digital signal processing to the first set of processed sensor data to distinguish the plurality of light pulses from ambient noise.
	However, in the same field of endeavor, Dutton teaches that the receiver includes programmable digital filtering i.e. digital signal processing to mitigate the effect of ambient light (see Dutton paragraph 0025).


	Regarding claim 9, Shinozuka teaches all the limitations of claim 1 as stated above.
	Shinozuka does not teach:
	wherein the time to digital conversion system has a power level threshold that varies with ambient noise levels to filter noise out of the ambient noise.
	However, in the same field of endeavor, Dutton teaches using flexible power thresholds that are based on the ambient light in the environment to filter out noise (see Dutton paragraph 0047-0048).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shinozuka with Dutton to apply digital signal processing to the TDC data to filter out ambient noise. The motivation to do so would be to increase the signal to noise ratio of the signal and thus increase the accuracy of the LIDAR system.

	Regarding claim 15, Shinozuka teaches all the limitations of claim 10 as stated above.
Shinozuka does not teach:
detecting the ambient noise level adjacent to the vehicle; and
adjusting a power threshold of the time to digital system based on the detected ambient noise level.
	However, in the same field of endeavor, Dutton teaches using flexible power thresholds that are based on the ambient light in the environment i.e. adjacent to the vehicle to filter out noise (see Dutton paragraph 0047-0048).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shinozuka with Dutton to detect environmental noise and dynamically adjust a power threshold based on the environmental noise. The motivation to do so would be to increase the signal to noise ratio of the signal and thus increase the accuracy of the LIDAR system.

	Regarding claim 19, Shinozuka teaches all the limitations of claim 17 as stated above.
Shinozuke does not teach:
applying digital signal processing to the first set of processed sensor data to distinguish the plurality of light pulses from ambient noise.
	However, in the same field of endeavor, Dutton teaches that the receiver includes programmable digital filtering i.e. digital signal processing to mitigate the effect of ambient light (see Dutton paragraph 0025).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shinozuka with Dutton to apply digital signal processing to the ADC data to filter out ambient noise. The 

	Regarding claim 20, Shinozuka teaches all the limitations of claim 17 as stated above.
	Shinozuka does not teach:
	wherein the time to digital conversion system has a power level threshold that varies with ambient noise levels and is configured to filter noise out of the analog sensor data when generating the first set of processed sensor data.
	However, in the same field of endeavor, Dutton teaches using flexible power thresholds that are based on the ambient light in the environment to filter out noise (see Dutton paragraph 0047-0048).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shinozuka with Dutton to apply digital signal processing to the TDC data to filter out ambient noise. The motivation to do so would be to increase the signal to noise ratio of the signal and thus increase the accuracy of the LIDAR system.

Claims 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozuka and Ohki (US 20210286082 A1, “Ohki”).

	Regarding claim 5, Shinozuka teaches all the limitations of claim 1 as stated above.

	sending a prioritized signal to a system configured to maneuver the vehicle when the calculated range between the LiDAR system and the object corresponds to a high likelihood of collision between the vehicle and the object.
	However, in the same field of endeavor, Ohki teaches alerting the driver about risk of collision and can be configured to decelerate the vehicle i.e. maneuver the vehicle when there is a high likelihood of collision between vehicle and object (see Ohki paragraph 0242).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shinozuka with Ohki to send an alert to the system to maneuver the vehicle when an imminent collision is detected. The motivation to do so would be to offer safety to the driver of the vehicle by preventing collisions.

	Regarding claim 8, Shinozuka teaches all the limitations of claim 1 as stated above.
	Shinozuke does not teach:
	determining a velocity of the object relative to the vehicle based on changes in the calculated range over time.
	However, in the same field of endeavor, Ohki teaches calculating the velocity by determining the changes in distances to each object over time (see Ohki paragraph 0241).


	Regarding claim 18, Shinozuka teaches all the limitations of claim 17 as stated above.
	Shinozuka does not teach:
determining a velocity of the object relative to the vehicle based on changes in the calculated range over time.
	However, in the same field of endeavor, Ohki teaches calculating the velocity by determining the changes in distances to each object over time (see Ohki paragraph 0241).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shinozuka with Ohki to determine a velocity of the object based in changes of distance over time. The motivation to do so would be to help with collision detection by determining the velocity of the potential obstacle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozuka and Acam (see attached NPL).

Regarding claim 3, Shinozuka teaches all the limitations of claim 1 as stated above.
	Shinozuka also teaches:
	wherein a sampling rate of the time to digital conversion system is (Shinozuka Fig. 6 ADC 205 has lower time resolution i.e. sampling rate than TDC 305; paragraph 0107-0110).
	Shinozuka does not teach:
	wherein a sampling rate of the time to digital conversion system is about 100 times greater than a sampling rate of the analog to digital conversion system.
	However, Acam discloses a TDC capable of having an adjustable resolution from 81 picoseconds to 10 picoseconds i.e. 100 Ghz (See Section 1.1 System Overview: I-Mode and M-Mode on page 3). Adjusting the sample rate of the TDC system to be 100X of a typical ADC sampling rate would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The combination would be obvious since it would be applying a known technique to a known device to yield predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozuka, Acam, and Texas Instruments (see attached NPL).

	Regarding claim 4, Shinozuka and Acam teaches all the limitations of claim 3 as stated above.
	The combination does not teach:
	wherein the sampling rate of the analog to digital conversion system is about 1 GHz.
	However, Texas Instruments discloses an ADC that has a sampling rate of 1 MSPS or 1 Ghz (see Features section on first page). Using a sample rate of 1 Ghz for an ADC system would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The combination would be obvious since it would be applying a known technique to a known device to yield predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozuka and RP Photonics (see attached NPL).

	Regarding claim 6, Shinozuka teaches all the limitations of claim 1 as stated above.
	Shinozuka does not teach:
	wherein the optical sensor is configured to monitor between 500,000 and 1,000,000 light pulses per second.
	However, RP Photonics discloses that avalanche photodiodes can maximally monitor light pulses to the order of 10 Mhz (see “Geiger Mode for Single Photon Counting” section). Setting the optical sensor to specifically monitor between 500,000 and 1,000,000 which is under the maximum rate of 10 Mhz would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The combination would be obvious since it would be applying a known technique to a known device to yield predictable results.

Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Shinozuka and another embodiment of Shinozuka.
	Regarding claim 10, Shinozuka teaches all the limitations of claim 1 as stated above.
	The current cited embodiment of Shinozuka does not disclose: 
	wherein the optical sensor is a scanning sensor.
	However, in another embodiment, Shinozuka teaches using an optical sensor that scans (Fig. 17 photographing range 710; paragraph 0196-0197).
	Accordingly, it would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a scanning sensor from another embodiment in Shinozuka to detect the light pulses. The motivation to do so would be to improve the scanning range and accuracy of the LiDAR system.

Allowable Subject Matter
Claims 7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HWANG whose telephone number is (571)272-5297. The examiner can normally be reached Monday - Friday 8:30 - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SH/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645